Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Response to Arguments
This is in response to an application/remarks made filed on 02/16/2021.
Claims 1, 8, 15 and 20 has been amended and Claims 17 and 19 has been canceled and Claims 2, 4, 9, 11, 16 and 18 were previously cancelled. Claim 21-23 are newly added claims. 
The independent Claims 1 and 8 has been amended to include the limitations such as, “an electronic control unit (ECU) configured to manage routing of the electrical energy of the power bus from the power transmitter coupled to the triboelectric (piezoelectric) generator to the first receiver coupled to the battery and the second receiver to the vehicle load device based on a terrain associated with a location of the vehicle.” In view of Applicant Argument/Remarks Made to an amended independent  have been fully considered and are persuasive. Upon further consideration with a prior art search, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bouman (US2013/0049677 A1) in view of Greene et al. (US 2008/0054638 A1).

Regarding Claim 15, Bouman teaches a system for generating and storing electrical energy for a vehicle having a motor/generator, the system comprising; a DC power source (off-board charger 102, fig.1) configured to generate DC electrical energy (refer fig.1 that shows off-board charger 102 that produces dc energy); an AC power source (AC mains 101, fig.1) configured to generate AC electrical energy (AC mains 101, fig.1 produces ac energy); a battery configured to store electrical (refer fig.1-2 that discloses vehicle with battery 303 that power vehicle motor); vehicle load device (refer fig.1-2 that discloses vehicle 300 with pluralities of load) 
Bouman discloses the charging of an electric vehicle via ac and dc voltage but fails to disclose, a first power transmitter configured to wirelessly transmit the DC electrical energy generated by the DC power source; a second power transmitter configured to wirelessly transmit the AC electrical energy generated by the AC power source; a first receiver configured to receive the DC electrical energy from the first power transmitter or the AC electrical energy from the second power transmitter and charge the battery; and a second receiver coupled to the vehicle load device and configured to receive the DC electrical energy from the first power transmitter or the AC electrical energy from the second power transmitter and provide power to the vehicle load device.
Greene et al. discloses, a first power transmitter (transmitter 26, fig.1) configured to wirelessly transmit the dc electrical energy generated by the DC power source (refer fig.1 that discloses transmitter 26 transferring energy to the device 36 from the energy type 1 generator source 22, also refer fig.38); a second power transmitter (transmitter 30, fig.1) configured to wirelessly transmit the AC electrical energy generated by the AC power source (refer fig.1 that discloses transmitter 30 transferring energy to the device 36 from the energy type 2 generator source 24, also refer fig.38); a first receiver (receiver 28, fig.1) configured to receive the DC electrical energy from the first power transmitter or the AC electrical energy from the second power transmitter and charge the battery (refer fig.1 that discloses the receiver 28 receiving the energy from the transmitter 12 and providing power to the charge storage 34); a second receiver (receiver 32, fig.1) coupled to the vehicle load device and configured to receive the DC electrical energy from the first power transmitter or the AC electrical energy from the second power transmitter and provide power to the vehicle (refer fig.1 that discloses the receiver 28 receiving the energy from the transmitter 12 and providing power to the charge storage 34 of device 36). 
It would have been obvious to one having ordinary skill in the art to modify the charging system of Bouman to combine with transmitting and receiving coils for sending and receiving wireless energy as taught by Greene et al. such that the wireless charging enhances charging efficiency, durability and also avoids any possible damages occurred from presence of cable wires.

Regarding Claims 21-22, Bouman in view of Greene et al. discloses the system of claim 15. Greene et al. further teaches the DC power source is generated from a generator device that converts the available solar, thermal, wind, pressure into an electrical energy (para 0009).
Allowable Subject Matter
Claims 1, 3, 5-7, 10, 12-14 are allowed and Claims 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 and 8, the prior art teaches a charging system for an electric vehicle, however, the prior art fails to teach or suggest, “a power bus configured to wirelessly receive the generated electrical energy from the transmitter; and an electronic control unit (ECU) configured to manage routing of the electrical energy of the power bus from the power transmitter coupled to the triboelectric (piezoelectric) generator to the first receiver coupled to the battery and the second receiver to the vehicle load device based on a terrain associated with a location of the vehicle.
Claims 3, 5-7, 10 and 12-14 are allowable because of dependencies. 
Regarding Claim 20, the prior art teaches a charging system for an electric vehicle, however, the prior art fails to teach or suggest, “wherein the DC power source and the first power transmitter are part of a first chassis vehicle unit of the modular vehicle and the AC power source and the second power transmitter are part of a second chassis vehicle unit of the modular vehicle.”

Regarding Claim 23, the prior art teaches a charging system for an electric vehicle, however, the prior art fails to teach or suggest, “an electronic control unit (ECU) configured to manage routing of the electrical energy of the power bus from the power transmitter coupled to the triboelectric (piezoelectric) generator to the first receiver coupled to the battery and the second receiver to the vehicle load device based on a terrain associated with a location of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. T./Examiner, Art Unit 2859                          
                                                                                                                                                                              
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859